Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (antibody assay; FSP assay; blood; antibody; SEQ ID NO: 1; synthetic polynucleotides (poly IC/poly AU); subcutaneous; human; breast cancer)) in the reply filed on 11/12/2021 is acknowledged.
Claims 8, 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.
Claims 1-7, 9, 10, 14, 16, 20, 22, 23, 27, 29, 30 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 2/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3. Claims 23, 30 are objected to because of the following informalities:  
Claim 23 recites “Synthetic polynucleotides (poly IC/poly AU)”. The term “synthetic” should not be capitalized.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 5 as submitted 11/12/2021.
Claim 5 recites the limitation “the second population of peptides”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1-7, 9, 10, 20, 22, 27, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US20150241420)(cited in applicant’s IDS submitted 2/27/2020) in view of Kloor et al. (US20140170178)(cited in applicant’s IDS submitted 2/27/2020)
See claims 1-7, 9, 10, 20, 22, 27, 29, 30 as submitted 11/12/2021.
Johnston et al. teaches: construction of frameshift array [0178]; including contacting peptide array with sample (interpreted as obtaining sample from individual as recited in claim 2); detecting binding of antibodies in the sample to obtain a first immunosignature profile (interpreted as reading on “contacting… identifying peptides in the FSP array that are immunoreactive with the biological sample” as recited in claim 1(a), (b)); as well as “eliciting positive response in an antibody assay” as recited in claim 6; as well as wherein the sample comprises antibody as recited in claim 9)[0208]; identifying proteins that correspond to the identified differentially bound peptides as therapeutic targets for the condition of interest [0208](reading on claim 10); wherein the protein has a frameshift [0210]; including identifying target against cancer [0005](as recited in claim 1); wherein methods and arrays allow for methods of identifying a target vaccine [0081]; including methods for identifying vaccine [0088]; including for use in conjunction with treatment, such as vaccines [0127]; including identifying vaccine targets including identifying proteins that correspond to the identified differentially bound peptides as vaccine targets for the condition of interest (interpreted as subpopulation as recited in claim 5)[0128]; including using method of treating; wherein method can require prescription of therapeutic agent [0134]; including identification of vaccine candidates for breast cancer [0153](as recited in claim 30); wherein samples comprise blood [0081](as recited in claim 7); peptides on substrate [0036](as recited in claim 20); wherein subject includes human [0118](as recited in claim 29).
Johnston et al. does not teach preparing and administering vaccine composition.
Kloor et al. teaches: FSP antigens resulting from malignant transformation rendering FSP promising targets for immune therapy [0005]; combinations of FSPs are predicted to target tumors [0012]; tumor analysis identifying patients that may benefit from FSP [0012]; FSP vaccination [0012]; use of FSP specific antibody responses directed against peptides [0027]; detection of FSP-specific humoral immune responses (Example 2); including vaccine comprising frameshift peptide [0031](as recited in claim 1); nucleic acid sequence encoding FSP [0096](as recited in claim 1); including adjuvant [0041](as recited in claim 22); subcutaneous administration [0051](as recited in claims 1, 27).
One of ordinary skill in the art would have been motivated to formulate vaccine as taught by Kloor et al. with the method as taught by Johnston et al. Johnston et al. teaches using FSP arrays for identifying cancer targets for vaccine use, and Kloor et al., which also teaches using FSP for identifying targets for vaccines, teaches the advantage of such a vaccine from FSP methods (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
As to claims 3, 4, such recitations are considered to flow from the method steps as recited in claim 1 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for formulate vaccine as taught by Kloor et al. with method as taught by Johnston et al. There would have been a reasonable expectation of success given the underlying materials and methods (treating cancer using FSP methods as taught by Johnston et al. and Kloor et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

6. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. in view of Kloor et al. as applied to claims 1-7, 9, 10, 20, 22, 27, 29, 30 above, and further in view of  Von Knebel-Doeberitz et al. (US20050239070)(cited in applicant’s IDS submitted 2/27/2020).
See claim 14 as submitted 11/12/2021.
See the teachings of Johnston et al. in view of Kloor et al. above. The recitation in instant claim 14 is interpreted as a product by process merely reading on the peptide (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Von Knebel-Doeberitz et al. is cited in support of Johnston et al. in view of Kloor et al. to teach wherein nucleic acids code for frameshift peptides, including wherein RNA molecules comprise mRNA [0071].
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. in view of Kloor et al. as applied to claims 1-7, 9, 10, 20, 22, 27, 29, 30 above, and further in view of Picker et al. (US20140141038)(See PTO-892: Notice of References Cited).
See claim 23 as submitted 11/12/2021.
See the teachings of Johnston et al. in view of Kloor et al. above. 
Johnston et al. in view of Kloor et al. does not teach synthetic polynucleotides (poly IC/poly AU).
Picker et al. teaches: immunogenic compositions [0177]; use of cancer antigens [0018]; adjuvant such as poly IC/poly AU acids [0178].
One of ordinary skill in the art would have been motivated to use adjuvant as taught by Picker et al. with the composition as taught by Johnston et al. in view of Kloor et al. Johnston et al. in view of Kloor et al. teaches use of antigen and adjuvant, and Picker et al., which also teaches use of antigen and adjuvant, teaches such an adjuvant (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using adjuvant as taught by Picker et al. with the composition as taught by Johnston et al. in view of Kloor et al. There would have been a reasonable expectation of success given the underlying materials (adjuvants as taught by Picker et al. and Johnston et al. in view of Kloor et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. Claims 1-7, 9, 10, 14, 20, 22, 23, 27, 29, 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 18, 20, 21, 63, 67, 72 of copending Application No. 16/617830 in view of Johnston et al. and Kloor et al. (references cited above). 
See claims 1-7, 9, 10, 14, 20, 22, 23, 27, 29, 30 as submitted 11/12/2021.
Claims 1-14, 18, 20, 21, 63, 67, 72 of copending application No. 16/617830 recite a method of treating a cancer in an individual, the method comprising: administering one or more peptide(s), wherein at least one peptide comprises a variant in a microsatellite (MS) coding region of an expressed gene, wherein the one or more peptide(s) are at least 8 amino acids in length and wherein administration of the peptide(s) or nucleic acid(s) encoding the one or more peptide(s) results in an immune response to the cancer; antibody response; wherein treating the cancer comprises reducing tumor size, inhibiting tumor growth, reducing tumor burden, increasing survival, or increasing cancer-free survival;  wherein the peptide(s) are encoded by an mRNA comprising a frameshift variant expressed by a cancer cell; wherein the vaccine composition comprises an adjuvant; Synthetic polynucleotides (poly IC/poly AU); wherein peptides are administered via a subcutaneous route;  wherein the individual is a human; Breast Cancer; a method of determining whether an individual has cancer, the method comprising: (a) obtaining a biological sample derived from the individual; (b) determining immunoreactivity of the biological sample derived from the individual to a plurality of frameshift peptides; (c) determining that the individual has cancer when the sample 
derived from the individual is immunoreactive with one or more of the plurality of frameshift peptides.
Claims 1-14, 18, 20, 21, 63, 67, 72 of copending Application No. 16/617830 do not teach using array; identifying peptides; preparing vaccine composition.
See the teachings of Johnston et al. and Kloor et al. above. 
One of ordinary skill in the art would have been motivated to combine method steps as taught by Johnston et al. and Kloor et al. with the method as recited in claims 1-14, 18, 20, 21, 63, 67, 72 of copending Application No. 16/617830. Claims 1-14, 18, 20, 21, 63, 67, 72 of copending Application No. 16/617830 recite methods for treating cancer, and Johnston et al. and Kloor et al. also recite methods for treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining method steps as taught by Johnston et al. and Kloor et al. with the method as recited in claims 1-14, 18, 20, 21, 63, 67, 72 of copending Application No. 16/617830. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claims 1-7, 9, 10, 14, 20, 22, 23, 27, 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 14, 20, 22, 23,27, 29, 30 of copending Application No. 16/617889.
See claims 1-7, 9, 10, 14, 20, 22, 23, 27, 30 as submitted 11/12/2021.
Claims 1-10, 12, 14, 20, 22, 23,27, 29, 30 of copending Application No. 16/617889 recite a method of treating an individual in need of treatment for a cancer, the method comprising: a) contacting a biological sample from the individual with a frameshift peptide (FSP) array, 
wherein the FSP array comprises a first population of peptides; b) identifying peptides in the 
FSP array that are immunoreactive with the biological sample: c) preparing a vaccine
composition comprising the immunoreactive peptides identified in step b) or a nucleic acid sequence encoding the immunoreactive peptides; and d) administering an effective amount of the vaccine composition to the individual, thereby treating the cancer, wherein the individual is a canine; blood; antibody; frameshifted mRNA; substrate; adjuvant; synthetic polynucleotides; subcutaneous; breast cancer.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 1-7, 9, 10, 14, 20, 22, 23, 27, 30 and claims 1-10, 12, 14, 20, 22, 23,27, 29, 30 of copending Application No. 16/617889 recite a method of treating an individual in need of treatment for a cancer, the method comprising: a) contacting a biological sample from the individual with a frameshift peptide (FSP) array, wherein the FSP 
array comprises a first population of peptides; b) identifying peptides in the FSP array that are 
immunoreactive with the biological sample: c) preparing a vaccine composition comprising 
the immunoreactive peptides identified in step ab) or a nucleic acid sequence encoding the immunoreactive peptides; and e) administering an effective amount of the vaccine composition to the individual, thereby treating the cancer.
The subgenus claims (i.e., a method of treating an individual in need of treatment for a cancer… wherein the individual is a canine) anticipate the instant genus claims (i.e., a method of treating an individual in need of treatment for a cancer).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10. Claims 1-7, 9, 10, 14, 20, 22, 23, 27, 29, 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-32 of copending Application No. 17/249863 in view of Johnston et al., Kloor et al., Von Knebel-Doeberitz et al. and Picker et al. (references cited above).
See claims 1-7, 9, 10, 14, 20, 22, 23, 27, 29, 30 as submitted 11/12/2021.
Claims 25-32 of copending Application No. 17/249863 recite a vaccine, comprising: one or more peptides having the sequence according to one provided in Tables 1 and/or 2 and/or a nucleic acid capable of expressing the one or more peptides and a pharmaceutically acceptable carrier; a method of treating and/or inhibiting a MSI-H cancer or tumor in a subject, comprising administering to the subject the vaccine of claim 25; a method of eliciting an immune response in a subject with a MSI-H cancer or tumor, comprising administering to the subject the vaccine of claim 25.
Claims 25-32 of copending Application No. 17/249863 does not teach using array; preparing composition; mRNA; synthetic polynucleotides.
See the teachings of Johnston et al., Kloor et al., Von Knebel-Doeberitz et al. and Picker et al. above. 
One of ordinary skill in the art would have been motivated to combine composition and  method steps as taught by Johnston et al., Kloor et al., Von Knebel-Doeberitz et al. and Picker et al. with the composition and method as recited in claims 25-32 of copending Application No. 17/249863. Claims 25-32 of copending Application No. 17/249863 recite vaccine for cancer and treating and eliciting immune response, and Johnston et al., Kloor et al., Von Knebel-Doeberitz et al. and Picker et al. also recite use of vaccine (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining composition and method steps as taught by Johnston et al., Kloor et al., Von Knebel-Doeberitz et al. and Picker et al. with the composition and method as recited in claims 25-32 of copending Application No. 17/249863. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
11. SEQ ID NO:1 is free of the prior art of record. 
12. Claim 16 is objected to for depending on a rejected claim.
13. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648